Citation Nr: 0430690	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1978 to August 
1980.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  It is not unreasonable to conclude that the veteran 
exhibited initial manifestations of a chronic acquired 
psychiatric disorder in service probably superimposed on 
personality idiosyncrasies, and her in-service experiences 
resulted in demonstrated chronic post-service psychiatric 
pathology, variously characterized.   



CONCLUSION OF LAW

An acquired psychiatric disorder is reasonably the result of 
service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5103 (West 
1991 and Supp. 2003); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The veteran has 
indicated that she is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit her claim.  Additional evidence including 
further medical opinions might be helpful, but it is not 
necessary to delay the case for such development.  The Board 
is satisfied that adequate development has taken place and 
there is a sound evidentiary basis for resolution of the 
issue at present without detriment to the due process rights 
of the veteran.

Service Connection: Psychiatric Disorder
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a chronic disorder, such as psychosis, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities such as 
personality disorders are considered congenital and 
developmental in nature and are not deemed compensable 
diseases for VA purposes.  38 C.F.R. § 3.303(c) (2003).  
However, under certain circumstances, service connection may 
be granted for such disorders if shown to have been 
aggravated during service.  SeeVAOPGCPREC 82-90 (July 18, 
1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

On the veteran's entrance examination dated in January 1978, 
there was no reference to a history of mental health 
problems.  

Clinical notations on several occasions in late 1978 
indicated that she had some problems with sleeping in class.  
She said she was getting enough sleep at night but remained 
fatigued.

Clinical notations were made in October 1978 at the mental 
health clinic that she had had a "separated parents" problem 
for two weeks, an unfulfilling military career, a difficult 
home situation, was depressed, and had a sleep pattern that 
reflected that.  The diagnosis was depression.

In November 1978, the veteran was seen after approximately 10 
months of active service for a psychiatric evaluation.  She 
had asked for a discharge from the Air Force and indicated 
she had had an unfavorable family, social and school 
adjustment history.  She had been seen for depression at age 
16.  During her service career, she had had emotional 
depression and distress and somatic problems due to perceived 
situational stress associated with ambivalence towards Air 
Force life.  She had recently arrived at a Florida base 
following training and was separated from her boyfriend and 
there was pending overseas assignment that bothered her.  

During a subsequent mental health evaluation, she seemed to 
be manifesting much more positive attitude and expectations 
regarding her Air Force job, her assignments and military 
life in general.  She said she was making new friends, no 
longer dreading possible overseas tours, looking into 
exercise classes and considering ways of furthering her 
education.

The diagnoses were adjustment reaction, moderate, resolved; 
and mixed personality disorder, mild to moderate, with 
hysterical and passive-dependent features. 

She developed some urinary tract infections and other 
complaints, but her depression was described as better.

In February 1980, she was seen following a domestic dispute 
with a contused face and eye orbit; X-rays were normal and 
she was given aspirin and told to use heat.

In May 1980, she was seen at the mental health clinic.  She 
had about 2 1/2 years total service time and had been nervous 
and unable to concentrate on her job due to her family's well 
being.  She said she had orders to Korea and would be leaving 
the following week.  Her mother, who lived in Texas, was in 
serious financial difficulty and a warrant for her arrest had 
been issued.  She said there were two small children living 
with her mother and no one to care for them if her mother was 
arrested.  She was applying for a hardship discharge in order 
to help resolve the mother's problems and care for the 
children.  It was not felt that she had a disqualifying 
mental illness but was responding to overwhelming 
environmental stresses.

In June 1980, she was seen for "personal problems".  Soon 
thereafter, she was sent to the mental hygiene clinic for 
those personal problems.  She continued to have cystitis 
complaints.

In July 1980, she was seen again for a psychiatric 
evaluation.  She had expressed suicidal ideation and was 
referred to the outpatient clinic for evaluation.  She had 
PCS orders to Korea.  She had been denied a hardship 
discharge which precipitated her present emotional distress.  
She was concerned about the above-mentioned situation with 
her mother and feared that her mother might commit suicide as 
well.  

The examiner felt that her inability to tolerate frustration 
and disappointment, her tendency to overreact to situational 
stress, her tendency to act out, and her persistent 
adjustment problems in military life were reflective of an 
underlying personality disorder.  The diagnosis was 
personality disorder, mixed type with hysterical and passive-
aggressive features.  It was recommended that she be 
discharged from service, and the discharge was effectuated.

On the separation examination she stated that she had had 
depression and excessive worry relating to family problems.

Recent post-service private treatment records refer to 
ongoing psychiatric problems and a diagnosis of bipolar 
disorder with depression and anxiety.

A VA examination was undertaken in November 2001.  She said 
that she had had some emotional problems at age 14 for which 
she took medications.  After service, she had had ongoing 
mental health problems but had not sought a physician's care 
until about 1998 when her kids were in treatment.  They were 
diagnosed as having attention deficit hyperactive disorder 
and bipolar disorder, and she was evaluated and diagnosed as 
having bipolar disorder as well.  

She had not worked since 1986.  Her children were now ages 
19, 13 and 8.  She described panic attacks every 3 days or 
so, with palpitations, a warm feeling and a feeling of being 
overwhelmed.  She would isolate herself when she felt 
overwhelmed and had little energy.  Her symptoms were 
recurrent and she had taken medications for some time but 
they had not been helpful.  Currently she was taking Prozac 
and Carbamazepine.  She had hallucinations on occasion and 
was depressed.  She had sleep troubles and occasional 
thoughts of suicide and homicide.  Her memory was sometimes 
impaired but she seemed well oriented.  The Axis I diagnosis 
was mood disorder, NOS; and Axis II was personality disorder, 
NOS.  Global Assessment of Functioning (GAF) score was 65.   

Analysis

The evidence in this case as to what existed prior to service 
is somewhat vague, but from the aggregate, it appears that 
the veteran had some sort of depressed episode as a youngster 
for which she took medications and which abated.  In any 
event, there is no evidence to reflect that she was having 
any active psychiatric problems at entrance into service, or 
for that matter, for some time thereafter.  It has been 
subsequently suggested that she had a pre-service personality 
disorder, and that may or may not be the case.  

A remote history of pre-service personality problems would 
also not be necessarily fatal to her claim, since whatever, 
if any, the preservice diagnosis, she was not actively 
manifesting these symptoms (or a diagnosed disorder) at 
entrance and for a period thereafter.  As noted in 
regulations cited above, pre-service problems must be 
considered to have been aggravated if they increased in 
and/or as a result of service.  

Her initial primary psychiatric manifestations after many 
months in service centered around depression, albeit she was 
endeavoring to address a number of personal problems, 
including the fact that she was separated from her personal 
support, was about to get orders overseas, was not having the 
best of career situations, and had no way to handle her 
mother's desperate financial situation and the two kids who 
were living with her mother at the time.  It was thought that 
the symptoms were reflective of adjustment problems, 
depression and anxiety and personality problems.  

Service records showed that she appeared to improve 
temporarily.  However, in early 1980, she began to be seen 
for cuts, facial bruises and miscellaneous infections and 
admitted to domestic problems of some sort.  Her depression 
became worse, and when she actually got orders for Korea, she 
assumed suicidal ideation.

Eventually discharged because of her inability to continue 
satisfactorily in military life, she has indicated that she 
continued to have symptoms for some time but did not see a 
psychiatrist until her kids were seeing one.  Since then she 
had been diagnosed consistently by VA and private evaluators 
as having bipolar disorder with depression and anxiety or a 
mood disorder.  There remain some elements of perhaps an 
underlying personality problem.

In any event, a review of the evidence of record tends to 
reflect that in service, the veteran's mental health problems 
certainly became worse while on active duty as compared to 
whatever level at which they had been prior to service.  In 
retrospect, there have been suggestions that the veteran had 
a basic personality disorder, and this would have by its 
nature preexisted service.  And whether there was then 
evidence of the exact nature of some ill-defined superimposed 
and separate disorder is not clear although by hindsight, it 
appears likely to have been at least bipolar or depression 
with anxiety.  

What is more certain, however, is that as a result of 
service, the veteran now exhibits, and has long exhibited, 
additional acquired psychiatric disability even if it is in 
fact superimposed on a basic underlying personality defect.  

In reviewing the overall evidence of record, the Board finds 
that indeed, a doubt is raised as to the veteran's current 
psychiatric disorder being directly linked to that disorder 
which she exhibited in service.  The increase in symptomatic 
severity and added symptoms in and as a result of service, 
raise a doubt which must be resolved in her favor.  The 
veteran's current chronic psychiatric disorder is reasonably 
the result of service, either on the basis of aggravation of 
preservice disability and/or in-service incurrence, and 
service connection is in order.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



